308 So. 2d 797 (1975)
Mrs. Marguerite THOMAS and Kenneth Thomas
v.
Maynard BERMAN and Aetna Life and Casualty Insurance Co. et al.
No. 6769.
Court of Appeal of Louisiana, Fourth Circuit.
January 17, 1975.
Rehearing Denied February 13, 1975.
*798 Raymond D. Levith, New Orleans, for plaintiff-appellant.
Rene A. Pastorek, Gretna, for defendant-appellee.

ORDER
We dismiss this appeal because appellants' motion for appeal was signed by the trial judge after the delays for taking a devolutive appeal had expired. We cite the pertinent dates:


April 22, 1974       Judgment signed
April 23, 1974       Notice of judgment mailed
May 22, 1974         Motion for appeal filed
July 27, 1974        Expiration of delay for devolutive
                     appeal
August 13, 1974      Motion for appeal signed
September 4, 1974    Bond filed.

Under C.C.P. arts. 2087 and 1974, the delays for applying for a devolutive appeal expired on July 27, 1974, at which time the order granting an appeal was unsigned and no bond was set. To perfect a devolutive appeal, the order must be signed and the required bond posted within the 90-day period prescribed for such appeals. Mere filing of the motion does not constitute a perfected appeal nor does it suspend or toll the running of the period for appealing.
The responsibility for obtaining the necessary order of appeal and furnishing bond rests with counsel for appellant. If for some reason the trial judge fails or refuses to sign an order of appeal, counsel for appellant must apply for supervisory writs to compel the trial judge to sign the order of appeal and this must be done within the delays permitted by law for perfecting the appeal. Fidelity B. & T. Co. of Slidell v. Pinewood Country CI., 250 So. 2d 577 (La.App. 1st Cir. 1971); and Rodrigue v. Ziifle, 297 So. 2d 793 (La.App. 4th Cir. 1974). The statutory time allowed for perfecting an appeal cannot be extended by the trial judge, the appellate court, or counsel. It is absolute. Hawkins v. Shropshire, 275 So. 2d 821 (La.App. 4th Cir. 1973).
The appeal is dismissed.
                     s/ EDWARD J. STOULIG
                             Judge
                     s/ L. JULIAN SAMUEL
                             Judge
                     s/ JOHN C. BOUTALL
                             Judge